Citation Nr: 1028867	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  03-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for coronary artery 
disease, post coronary artery bypass graft.  

3.  Entitlement to service connection for a low back disability.  

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a renal mass, status post 
nephrectomy.  

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for bladder cancer.  

6.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a left knee disability.  

7.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a prostate disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Thomas D. Jones



INTRODUCTION

The Veteran served on active duty from March 1947 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2001 and June 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2007 decision, the Board denied the Veteran's 
application to reopen service connection claims for a renal mass, 
bladder cancer, a left knee disability, and a prostate 
disability.  The Board also denied service connection for a right 
knee disability and coronary artery disease.  The Veteran 
thereafter appealed these denials to the United States Court of 
Appeals for Veterans Claims (Court), which issued a June 2009 
order granting a Joint Motion for Remand (Joint Motion) vacating 
the denials and returning these issues to the Board for 
additional development.  

In an April 2009 decision, the Board denied service connection 
for a low back disability.  The Veteran thereafter appealed that 
denial to the Court, which issued a January 2010 order granting a 
Joint Motion for Remand (Joint Motion) vacating the Board 
decision as to that denial and returning that issue to the Board 
for additional development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran seeks service connection for a right knee disability.  
He has testified that he injured his right knee on several 
occasions during military service and experienced persistent pain 
and weakness of the right knee thereafter.  As a lay person, he 
is competent to testify regarding observable symptomatology.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
Subsequent to service, he has been diagnosed with degenerative 
joint disease of the right knee, necessitating a total knee 
replacement on the right.  Nevertheless, the Veteran has not been 
afforded a VA medical examination or opinion to determine the 
etiology of his current right knee disability.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA's duty to assist includes providing a medical 
examination and/or obtaining a medical opinion when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d).  Therefore, remand is required to afford 
the Veteran a VA medical examination and/or opinion.  

The Veteran also seeks service connection for coronary artery 
disease.  As was noted in the June 2009 Joint Motion, the 
Veteran's blood pressure readings gradually increased between the 
time he entered military service, and his service separation, 
although hypertension was not diagnosed at that time.  
Nevertheless, this increase raises the possibility of onset of a 
hypertensive or related cardiovascular during military service or 
within a short time thereafter.  As such, a VA medical 
examination or opinion is required to determine the etiology of 
the Veteran's current cardiovascular disease.  38 U.S.C.A. 
§ 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 ( 
2006).  

The Veteran also seeks service connection for a low back 
disability.  According to the January 2010 Joint Motion, the 
Board failed in denying this claim in April 2009 to consider 
entitlement to combat presumptions under 38 U.S.C.A. § 1154(b).  
Specifically, the Veteran stated in his contentions that he was 
injured in 1967-68 while stationed in Vietnam at the Cam Ranh Bay 
naval and air base.  He stated that the base came under sapper 
attack, and the quarters in which he was staying were destroyed 
while he was inside.  The Veteran sought treatment at an Army 
hospital on base, but because the Veteran was in the Navy, his 
treatment records at this facility were not associated with his 
service treatment records.  Nevertheless, the Veteran's service 
personnel records confirm he was stationed in Vietnam as a naval 
aviator, which would suggest assignment at a naval air station 
such as Cam Ranh Bay.  Furthermore, review of the historical 
record confirms this base was the site of numerous enemy rocket, 
mortar, and sapper attacks during the time period the Veteran was 
stationed there.  Thus, the Board is willing to concede that the 
Veteran injured his back as he described.  The Board also finds 
that, because this has been conceded, it is not necessary to 
reach the question of whether he had "combat" service for 
purposes of 38 U.S.C.A. § 1154(b).  

As noted above, VA has a duty to assist claimants, to include a 
VA medical examination and/or opinion when such development is 
required to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 ( 
2006).  In the present case, the Board finds VA needs an 
additional medical opinion regarding the etiology of the 
Veteran's current low back disorder in light of his back injury 
during military service, among other incidents.  

Finally, the Veteran also seeks to reopen his service connection 
claims for a renal mass, a left knee disability, bladder cancer, 
and a prostate disorder.  In the context of such claims, the VCAA 
notice must include the evidence and information that is 
necessary to reopen the claims and the evidence and information 
that is necessary to establish the underlying claims for the 
benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Pursuant to the June 2009 Court order and accompanying Joint 
Motion for Remand, VA's prior letters to the Veteran notifying 
him of the information necessary to substantiate his claims were 
insufficient to meet the standard required by Kent.  Remand is 
therefore required to afford the Veteran proper notice of the 
evidence required to reopen his claims on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Forward the Veteran's claims file to an 
appropriate medical expert for the purpose of 
determining the etiology of his right knee 
disability.  The Veteran need not be 
scheduled for examination unless such an 
examination is determined necessary by the 
examiner.  All pertinent symptomatology and 
findings should be reported in detail.  After 
fully reviewing the Veteran's medical 
history, the examiner should address the 
following question:  Is it at least as likely 
as not the Veteran's current right knee 
disability had its onset during military 
service or within a year thereafter, or is 
due to or results from a disease or injury 
incurred therein?  The examiner should 
provide a complete rationale for all 
conclusions reached.  If the examiner 
determines that the requested opinion cannot 
be provided without resort to mere 
speculation then he or she discuss why such 
an opinion is not possible.  

2.  Forward the Veteran's claims file to an 
appropriate medical expert for the purpose of 
determining the etiology of his 
cardiovascular disabilities.  The Veteran 
need not be scheduled for examination unless 
such an examination is determined necessary 
by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  After fully reviewing 
the Veteran's medical history, the examiner 
should provide an opinion as to whether it is 
at least as likely as not the Veteran's 
current cardiovascular disabilities, to 
include hypertension, had their onset during 
military service or within a year thereafter, 
or are due to or result from a disease or 
injury incurred therein.  The examiner should 
provide a complete rationale for all 
conclusions reached.  If the examiner 
determines that the requested opinion cannot 
be provided without resort to mere 
speculation then he or she must discuss why 
such an opinion is not possible. 

3.  Forward the Veteran's claims file to an 
appropriate medical expert for the purpose of 
determining the etiology of his low back 
disability.  The Veteran need not be 
scheduled for examination unless such an 
examination is determined necessary by the 
examiner.  All pertinent symptomatology and 
findings should be reported in detail.  After 
fully reviewing the Veteran's medical 
history, the examiner should provide an 
opinion as to whether it is at least as 
likely as not the Veteran's current low back 
disability had its onset during military 
service or within a year thereafter, or is 
due to or results from a disease or injury 
incurred therein.  In so deciding, the 
examiner is requested to accept as true the 
Veteran's account of sustaining an unknown 
low back injury during military service in 
Vietnam, when his quarters were hit by an 
enemy sapper attack.  All other injuries 
within his service treatment records are also 
to be noted.  The examiner should provide a 
complete rationale for all conclusions 
reached.  If the examiner determines that the 
requested opinion cannot be provided without 
resort to mere speculation then he or she 
discuss why such an opinion is not possible.  

4.  Send the Veteran corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in compliance with the holding of 
the Court in Kent that includes an 
explanation as to the evidence and 
information that is necessary to reopen the 
claims of entitlement to service connection 
for a renal mass, a left knee disability, 
bladder cancer, and a prostate disorder.  The 
notice must describe the basis for any prior 
denials, and what evidence would be necessary 
to substantiate the elements required to 
establish service connection which were found 
insufficient in previous denials.  
Thereafter, the Veteran and his 
representative should be provided an 
appropriate period to respond.  

5.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

